 

IN THE UNITED STATES DISTRICT COURT
HE§{A§N 1 Page|D 181

 

l / fl j
VS. w n /®9 ii CASE NO.: 3:18-CR-587-K (01)

JARED RICE, SR.,

 

 

 

CONCERNING PLEA OF GUILTY

JARED RICE, SR., by consent, under authority ofUnited States v. Dees, 125 F.3d 261 (5th Cir. 1997), has
appeared before me pursuant to Fed. R. Crim.P. 11, and has entered a plea of guilty to Count 1 of the 6 Count
Indictment, filed on November 20, 2018. After cautioning and examining Defendant Jared Rice, Sr., under oath
concerning each of the subjects mentioned in Rule 11, I determined that the guilty plea was knowledgeable and
voluntary and that the offense charged is supported by an independent basis in fact containing each of the essential
elements of such offense. I therefore recommend that the plea of guilty be accepted, and that Defendant Jared Rice,
Sr., be adjudged guilty of Securities Fraud, in violation of 15 USC 78j(b) and 78ff and 17 CFR § 240.10b-5, and
have sentence imposed accordingly. After being found guilty ofthe offense by the districtjudge.

l?/ The defendant is currently in custody and should be ordered to remain in custody.
l:l The defendant must be ordered detained pursuant to 18 U.S.C. § 3 143(a)(1) unless the Court finds by clear and

convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the
community if released.

[l The Government does not oppose release.
[l The defendant has been compliant with the current conditions of release.
U 1 find by clear and convincing evidence that the defendant is not likely to fiee or pose a danger to any

other person or the community if released and should therefore be released under § 3142(b) or (c).

The Government opposes release.

The defendant has not been compliant with the conditions of release.

If the Court accepts this recommendation, this matter should be set for hearing upon motion of the
Government.

l:|l:|l:l

[l The defendant must be ordered detained pursuant to 18 U.S.C. § 3 143(a)(2) unless (1)(a) the Court finds there
is a substantial likelihood that a motion for acquittal or new trial will be granted, or (b) the Government has
recommended that no sentence of imprisonment be imposed, or (c) exceptional circumstances are clearly
shown under § 3145(0) why the defendant should not be detained, and (2) t = rt finds by clear and

    

 

convincing evidence that the defendant is not ly ee or pose a dange other person or the
community if released. [
signed March 20, 2019. ' /
R EE ARRi§ ToLivER \B
UN STATES l\/IAGISTRATE JU GE
NOTICE

Failure to file written objections to this Report and Recommendation within fourteen (14) days from the date
of its service shall bar an aggrieved party from attacking such Report and Recommendation before the assigned United
States District Judge. 28 U.S.C. §636(b)(1)(B).

